DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09 August 2022 has been entered. Claims 1-2 and 6-11 remain pending in the application (claims 3-5 have been cancelled). The Applicant’s amendments to the claims and specification overcome each and every objection and rejection previously set forth in the Non-Final Office Action dated 05 May 2022. 

Response to Arguments
Applicant’s arguments, see page 6, filed 09 August 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103, Sao in view of Hersch have been fully considered and are persuasive.  The rejection under 35 U.S.C 103 of claim 1 and its respective dependents has been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record individually or combined fails to teach a moiré pattern imaging device as claimed, comprising: a light-transmitting film, comprising a plurality of microlenses, and a light-incident surface and a light-exit surface opposite to each other, the microlenses being disposed on the light-incident surface, the light-exit surface or a combination thereof, and the microlenses being arranged in two dimensions to form a microlens array; and an optical sensor, comprising a photosurface, the photosurface facing the light-exit surface of the light-transmitting film, the photosurface being provided with a plurality of pixels, and the pixels being arranged in two dimensions to form a pixel array; wherein the microlens array and the pixel array correspondingly form a moiré pattern effect to produce an imaging magnification effect, and the photosurface of the optical sensor senses light and forms a moiré pattern magnification image; the light-transmitting film has an optical axis, the optical sensor and the light-transmitting film are coaxially disposed with the optical axis, and a specific angle is set between the microlens array and the pixel array to enable the microlens array and the pixel array to form the moiré pattern effect; and the specific angle enables a periodic difference to be produced between the microlens array and the pixel array, more specifically in combination with the periodic difference is less than an array period of the pixel array, and the array period is a center spacing distance between the two adjacent pixels.
Claims 2 and 6-11 are allowed for their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878      

/JENNIFER D BENNETT/Examiner, Art Unit 2878